Citation Nr: 0513654	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 until January 2003.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Atlanta Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for a left knee arthroscopy scar, rated 
noncompensable effective January 24, 2003.  In a May 2004 
decision, the RO increased the rating to 10 percent effective 
January 24, 2003 based on a finding of instability.  The 
issue on appeal has been characterized to reflect that the 
veteran's service connected disability encompasses more than 
simply a scar.  


FINDING OF FACT

The veteran's right knee disability is manifested by no more 
than slight instability; the arthroscopy scar is healed, 
nontender, and impairs no function; and there is no 
associated arthritis or compensable limitation of motion..


CONCLUSION OF LAW

A rating in excess of 10 percent for right knee disability is 
not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   An 
October 2002 letter from the RO (prior to the rating 
appealed) informed him of his and VA's responsibilities in 
claims development and of the type of evidence needed to 
establish his claim.  The initial rating decision in March 
2003, a September 2003 statement of the case (SOC) and a May 
2004 rating decision and supplemental SOC notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why the rating was eventually increased 
to 10 percent.   The September 2003 SOC also properly 
provided notice as to the "downstream" issue of an increased 
rating.  See VAOPGCPREC 8-2003.  Regarding notice content, 
while the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the October 2002 
letter asked him to either submit or identify any additional 
evidence.  This was equivalent to advising the veteran to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant knee 
treatment and asked him to submit or identify any additional 
medical evidence that would support his claim.  VA also 
arranged for examinations of the left knee in November 2002 
and March 2004.  The veteran has not identified any 
additional evidence pertinent to his claim and has indicated 
that he has stated his case completely.  VA's assistance 
obligations are met.  No further assistance to the veteran is 
required.  He is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records reveal that the veteran suffered a 
twisting injury to his left knee while skiing in March 2000.  
An MRI showed an anterior cruciate ligament (ACL) edema/ tear 
and a lateral tibial plateau central fracture.  Subsequent to 
the injury, the veteran was experiencing persistent activity 
related pain, an inability to progress in running, and 
subjective instability with mild laxity.  Arthroscopy by Dr. 
C in March 2001 showed the ACL scarred down to the posterior 
cruciate ligament but relatively functional.  A follow up MRI 
in May 2001 showed a resolved lateral tibial plateau bone 
bruise/microfracture, intact anterior cruciate ligament with 
no evidence of meniscal injury, and small joint effusion.  An 
April 2002 follow up visit with Dr. C showed less problems 
from pain and rare instability symptoms.  An October 2002 
follow-up with Dr. C showed no effusion and a negative pivot 
shift test.  The assessment was moderate to mild ACL 
deficiency after traumatic chondrisis.  Dr. C anticipated 
continued intermittent symptoms and recommended a brace for 
aggressive activity.   

A November 2002 VA examination showed left knee flexion of 
140 degrees and extension of 0 degrees.  Drawer and McMurray 
tests were within normal limits and there were no signs of 
pain, fatigue or weakness.  The diagnosis was status post 
left knee surgery with no residuals.  The veteran reported 
that he had painful flare-ups, was unable to run or stand for 
long periods of time, and had lost time from his work as a 
nurse anesthetist due to his knee condition.  

A November 2002 MRI showed knee joint space well maintained 
both in the medial and lateral and femoral patella 
compartments, unremarkable osseous structures and no joint 
effusion.  The impression was a negative study.  

In his May 2003 Notice of Disagreement, the veteran contended 
that the pain and instability of his left knee were well 
documented and the November 2002 VA examination was limited 
by the inexpertise of the examiner (internal medicine).   

In his November 2003 Form 9, the veteran argued that 
instability, painful motion with crepitation within the joint 
structure, and functional loss were well documented and part 
of his baseline level of left knee dysfunction, yet none of 
these factors was addressed in rating his condition.  He 
labeled his level of left knee instability as moderate and 
indicated that the March 2001 arthroscopy clearly showed that 
VA was in error for describing his injury as only a minimal 
tear of the anterior ligament.  

A March 2004 VA examination showed well healed, nontender 
scarring consistent with the arthroscopy with flexion of 140 
degrees and extension of 0 degrees.  There was some laxity on 
anterior drawer testing, otherwise there was no ligamentous 
instability.  There was no soft tissue swelling, point 
tenderness or joint effusion.  The impression was status 
postoperative procedure left knee with continued instability 
resulting in mild functional impairment.  The veteran 
reported continued problems with instability, pain at work, 
inability to run and effusion with a 10 to 15 degree loss of 
range of motion following repetitive motions such as going up 
or down stairs.    

III.  Criteria and Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify the disability. 38 
U.S.C.A. § 1151; 
38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service-connected left knee disability has been 
assigned a 10 percent rating under 38 C.F.R. § 4.71(a), Codes 
7805-5257, essentially based on a finding of slight 
instability.  Under Code 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.

The record does not contain any competent (medical) evidence 
that the instability of the veteran's left knee is more than 
slight.  On the most recent (March 2004) VA examination, the 
knee was found to have a mild level of functional impairment 
due to continued instability.  Other than some laxity 
appreciated on anterior drawer testing, no ligamentous 
instability was found.  The other medical notations of record 
pertaining to knee instability following recovery from the 
March 2001 arthroscopy show similar findings.  While the 
veteran asserts that his left knee instability is moderate, 
as a layperson, his opinion is not competent medical 
evidence.  See  Espiritu 2 Vet. App. 492, 494 (1992).  Hence, 
a rating in excess of 10 percent for instability/subluxation 
is not warranted. 

A separate compensable rating for arthritis/limitation of 
motion is not warranted because the range of motion shown (0 
to 140 degrees) is not compensable under the applicable Codes 
(5260, 5261) and there is no competent evidence of arthritis.  
Likewise, the arthroscopy scar has been described as 
healed/nontender, and is not shown to produce any separate 
limitation of function.  Consequently, a separate rating is 
not warranted for the scar.

As the  initial injury included a tibial plateau fracture, a 
rating under Code 5262 for impairment of the tibia is for 
consideration.  However, such a rating is not warranted, as 
the criteria require malunion or nonunion, and neither is 
shown.   

Although the veteran has complained of knee pain when he 
works, marked interference with employment or any other 
factors warranting referral for extraschedular consideration 
are not shown.  In sum, the 10 percent rating currently 
assigned adequately reflects the degree of disability shown.  
The preponderance of the evidence is against the veteran's 
claim, and it must be denied.



ORDER


A rating in excess of 10 percent for left knee disability is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


